Case 6:20-cv-01438-RRS-CBW Document 19-1 Filed 04/15/21 Page 1 of 6 PageID #: 80




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF LOUISIANA

  CALEB REESE et al.,                       )
                                            )             Civil Action No. 6:20-cv-01438
        Plaintiffs,                         )
                                            )
  v.                                        )
                                            )
  BUREAU OF ALCOHOL, TOBACCO,               )
  FIREARMS AND EXPLOSIVES et al.,           )
                                            )
        Defendants.                         )
  __________________________________________)

                           DECLARATION OF APRIL V. HARRIS

        I, April V. Harris, hereby declare:

  1.    I am over 21 years of age and otherwise competent to testify as to the matters herein,

        based on my personal knowledge.

  2.    I am currently the Chief of Staff for the Office of Chief Counsel, Bureau of Alcohol,

        Tobacco, Firearms and Explosives in Washington, D.C. I have served in this position

        since 2012. As Chief of Staff, I am responsible for maintaining the records of the office

        and I make the following statement based on my personal knowledge or on the basis of

        information made available to me.

  3.    Attached hereto is a true and correct copy of Chief Counsel Opinion 23362 (1983).




                                                 1
Case 6:20-cv-01438-RRS-CBW Document 19-1 Filed 04/15/21 Page 2 of 6 PageID #: 81



  I declare under penalty of perjury that the foregoing is true and correct.



                                       APRIL  HARRIS         Digitally signed by APRIL HARRIS
                                        ___________________________________
                                                             Date: 2021.04.14 15:22:25 -04'00'

                                        April V. Harris
                                        Chief of Staff
                                        Office of Chief Counsel
                                        Bureau of Alcohol, Tobacco, Firearms and Explosives



  Executed this 13
                ____ day of April 2021.




                                                   2
Case 6:20-cv-01438-RRS-CBW Document 19-1 Filed 04/15/21 Page 3 of 6 PageID #: 82
Case 6:20-cv-01438-RRS-CBW Document 19-1 Filed 04/15/21 Page 4 of 6 PageID #: 83
Case 6:20-cv-01438-RRS-CBW Document 19-1 Filed 04/15/21 Page 5 of 6 PageID #: 84
Case 6:20-cv-01438-RRS-CBW Document 19-1 Filed 04/15/21 Page 6 of 6 PageID #: 85
